Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification submitted 8/20/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 8/20/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2020 has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

While this application is in condition for allowance with respect to some claimed subject matter, the subject matter corresponding to claims 18-20 was not elected by applicant. Furthermore, applicants’ response to the examiner’s requirement for election of claimed subject matter was deemed to be without traverse.
Accordingly, claims 18-20 have been cancelled.


	Allowable Subject Matter

Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Oike (US # 20190371813) teaches a nonvolatile memory device (see first embodiment, including Fig. 10 and corresponding text), comprising: 
a substrate (20); 
a first mold structure (structure corresponding to electrodes SGS to WL4) on the substrate, the first mold structure including a plurality of first mold insulation films ([0070] explains that interlayer insulating films are omitted for better understanding) and a plurality of first gate electrodes (SGS to WL4), which are alternately stacked; 
a channel structure (MP) that penetrates the first mold structure and intersects the plurality of first gate electrodes (shown); and 
at least one insulation filler (DJ in Fig. 10) that intersects the plurality of first mold insulation films and the plurality of the first gate electrodes (shown in the SLT), wherein: 
the first mold structure is electrically separated by a word line cutting region (SLT) extending in a first direction (X).

Although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including the first mold structure is electrically separated by a word line cutting region extending in a first direction such that the first mold structure includes a first block region and a second block region, and the at least one insulation filler is in the word line cutting region and connects the first block region and the second block region.

Regarding Claim 11, Oike teaches a nonvolatile memory device (see first embodiment, including Fig. 10 and corresponding text), comprising: 
a substrate (20 and 21); 
a mold structure including a first block region (SU0 and SU1 in Fig. 10) and a second block region (SU2 and SU3) spaced apart from each other (separated by SLT), the mold structure including a plurality of gate electrodes (WL0-WL7 are shown in Fig. 7) stacked on the substrate; 
a plurality of channel structures (MP) penetrating the mold structure and intersecting the plurality of gate electrodes (shown); 
a bit line (25) extending in a first direction (Y) and connected to the respective channel structures (connected by CH); 
a word line trench (SLT; see Fig. 10) extending in a second direction (X) intersecting the first direction to separate the first block region and the second block region (there is an SLT between them); and 
wherein the first block region includes a first stack (SU0) and a second stack (SU1) spaced apart from each other (shown spaced by SHE and DMP), a block trench extending in the second direction to separate the first stack and the second stack (shown spaced by SHE and DMP, this division extending in the X direction), and a stack connection (BL and the SL) between the first stack and the second stack for connecting the first stack and the second stack (connected by the BL and the SL).

Although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including an insulation filler between the first block region and the second block region, the insulation filler extending in a third direction intersecting an upper surface of the substrate to connect the first block region and the second block region.

All other pending claims are dependent on the claims above and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US # 20190348436

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899